 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDJack Thompson Oldsmobile, Inc. and American Fed-eration of Professional Salesmen. Case 13-CA-19175May 15, 1981DECISION AND ORDEROn August 28, 1980, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondent and Gen-eral Counsel filed exceptions and supporting briefsand General Counsel filed an answering brief toRespondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified below.4' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to) credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544, (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings2 The Administrative Law Judge, in finding that Respondent unilater-ally revised commission rates on November 7, 1979, found that new carsalesman Salvatore Floramo made less money after that date, but failed tofind that the record establishes that Respondent's unlawful change in themethod for computing commission rates was the cause of Floramomaking less money. We so find.3 General Counsel excepts to the Administrative Law Judge's failureto require Respondent to pay backpay to unit employees for the losses, ifany, they may have suffered as the result of Respondent's unlawful uni-lateral changes. Inasmuch as it is the Board's practice to order a respond-ent to make its employees whole for the loss of pay, if any, they mayhave suffered by reason of a respondent's unilateral changes in theirterms and conditions of employment, we find merit to General Counsel'sexception. See Murphy Motors. Inc., 178 NLRB 15 (1969). Accordingly,the Administrative L.aw Judge's recomnmended remedy is hereby revisedto provide for such a backpay order with backpay to be computed on thebasis of the commissions they would have received if Respondent had notmade such unilateral changes, with interest thereon as prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).·Respondent, in its brief to the Administrative Law Judge, contendedfor the first time that the instant case be deferred to the grievance andarbitration procedure of the parties' collective-bargaining agreement inexception 20, citing the page and line numbers of the Administrative LawJudge's Decision where the contention was rejected, excepting to the"failure to find that Manhatton and the charging party should have com-plied with the mutually agreed grievance and arbitration procedure in thelabor contract." In its brief in support of its exceptions Respondent doesnot urge Board deferral of any issue in the instant case, or even discussthe question of such deferral. Rather, the thrust of its argument is thatthe management-rights clause gave it the right to make changes in thecomputation of commissions, and that employee Manhatton by quittinginstead of availing himself of the grievance and arbitration procedure for-feited his statutory and contractual rights. In these circumstances, weconclude that, notwithstanding Respondent's aforementioned citation tothe Administrative Law Judge's Decision, Respondent is not excepting tothe Admnistrative Law Judge's refusal to apply the principles of CollyerInsulated Wire, A Gulf and Western Systems Co., 192 NLRB 837 (1971)In any event, the issue of deferral was inot raised until after the hearing.Thus, we find that it was not fully litigated and consequently there is nobasis for determining whether deferral is appropriate. MacDonald Engi-neering Co., 202 NLRB 748 (1973). In addition, as the complaint alleges aviolation of Sec. 8(a)(3) of the Act, Chairman Fanning and Member Jen-256 NLRB No. 14ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Jack Thompson Oldsmobile, Inc., Oak Lawn, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the words "in any like or relatedmanner" for the words "In any other manner" inparagraph (c).2. Insert the following as paragraph 2(c) and re-letter former paragraph 2(c) and the subsequentparagraphs accordingly:"(c) Make whole the employees in the appropri-ate unit for the loss of pay, if any, they may havesuffered by reason of the unilateral changes in theirterms and conditions of employment, in the mannerset forth in the Board's Decision and Order."3. Substitute the attached notice for that of theAdministrative Law Judge.kins would find deferral inappropriate. General American ransportationCorporation, 228 NLRB 808 (1977). Member Zimmerman has no opinionwith respect to General American Transportation Corporation.The Administrative Law Judge recommended that the Board issue abroad cease-and-desist order requiring Respondent to cease and desistfrom violating the Act "in any other manner" However, we do not findRespondent's conduct in this case egregious enough to warrant the issu-ance of such an order. Consequently, we shall substitute the Board'snarrow order language, requiring Respondent to cease and desist fromviolating the Act "in any like or related manner," for the provision rec-ommended by the Administrative Law Judge. See Hickmott Foods, Inc.,242 NLRB 1357 (1979)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present their evidence, it has been decidedthat we violated the law, and we have been or-dered to post this notice. We intend to carry outthe Order of the Board and abide by the following:WE WILL NOT unilaterally change a methodof computing our salesmen's commissionswithout notice to or bargaining with theAmerican Federation of Professional Salesmen.WE WILL NOT discharge, punish, or other-wise discriminate against Robert Manhatton,or any other employee, because they have en-gaged in union activities or protected concert-ed activities for their mutual aid or protection. JACK THOMPSON OLDSMOBILE, INC.25WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organiza-tions, to bargain collectively through repre-sentatives of their own choosing, and toengage in other mutual aid or protection, or torefrain from any and all such activities, exceptto the extent that such right may be affectedby an agreement requiring membership in alabor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of theAct, as amended.WE WILL offer Robert Manhatton immedi-ate and full reinstatement to his former posi-tion or, if such position no longer exists, to asubstantially equivalent position, without prej-udice to his seniority or other rights and privi-leges, and WE WILL make him whole for anyloss of earnings he may have suffered as aresult of our discrimination against him, withinterest.WE WILL make whole the employees in theappropriate unit for the loss of pay, if any,they may have suffered by reason of the uni-lateral changes in their terms and conditions ofemployment, with interest.WE WILL restore the method of computingour salesmen's commissions to that which ex-isted prior to the institution of the commissionpenalty provision of our turnover policy onSeptember 1, 1979, and WE WILL, upon re-quest, bargain collectively in good faith withthe certified representative of our employees inthe appropriate collective-bargaining unit con-cerning any changes in wages, hours, workingconditions, and other terms and conditions ofsaid employees. The collective-bargaining unitis:All new and used car salesmen, excludingoffice and plant clericals, automobile me-chanics, semiskilled help, parts departmentemployees, professional employees, guardsand supervisors as defined in the Act.JACK THOMPSON OLDSMOBILE, INC.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge:This case was heard at Chicago, Illinois, on April 1,1980, based on an original charge filed by AmericanFederation of Professional Salesmen, hereafter referredto as the Union, on October 4, 1979.1 The complaint,All dates are in 1979 unless otherwise specifiedissued November 7, and thereafter amended, alleges thatthe Respondent violated Section 8(d) and Section 8(a)(5),and (1) of the Act by unilaterally modifying its collec-tive-bargaining agreement with the Union and its em-ployees' wages and working conditions, and by unilater-ally instituting a rule which penalized salesmen one-halfof their commission on a sale if they failed to follow Re-spondent's rule requiring the referral of vehicle purchas-ers to company officials responsible for selling dealer fi-nancing and insurance. The complaint also alleges theviolation of Section 8(a)(1) and (3) of the Act by the dis-charge or constructive discharge of Robert Manhattonon September 8. The Respondent's answer denies the al-legations of unfair labor practices alleged in the com-plaint.Upon the entire record in the case, including my ob-servation of the witnesses and consideration of the briefs,I make the following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleges and the answer admits that, atall times material herein, the Respondent is a Delawarecorporation with an office and place of business in OakLawn, Illinois, where it is engaged in the business of theretail sale of automobiles and related products. Duringthe past calendar year, a representative period, the Re-spondent derived gross revenues in excess of $500,000from its business operations. During the same period oftime the Respondent purchased and received at its OakLawn, Illinois, facility, products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Illinois. As admitted in the answer, I findthat the Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. LABOR ORGANIZATIONThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIn. APPROPRIATE UNIT AND EXCLUSIVEREPRESENTATIVE STATUSAs alleged in the complaint and admitted in theanswer I find that since on or about March 6, 1975, andat all times material herein, the Union has been the desig-nated exclusive collective-bargaining representative ofRespondent's employees in the following appropriatecollective-bargaining unit and has been recognized assuch by the Respondent as embodied in successive col-lective-bargaining agreements. The appropriate unit is:All new and used car salesmen, excluding office andplant clericals, automobile mechanics, semi-skilledhelp, parts department employees, professional em-ployees, guards and supervisors as defined in theAct. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE UNFAIR LABOR PRACTICESThe facts concerning the events which give rise to theissues in this case are, for the most part, undisputed. Al-leged discriminatee Robert Manhatton was one of threeused-car and seven new-car salesmen employed at theRespondent's Oak Lawn, Illinois, automobile dealershipwhose wages, hours, and conditions of employment weregoverned by the Union's collective-bargaining agreementwith the Respondent. Since 1972 the Respondent hasmaintained a policy, which has never been contested bythe Union, requiring salesmen to refer or "turn over" allcustomers to the financing and insurance departmentbusiness manager upon completion of a sale, in order thatthe Respondent will have an opportunity to increase therevenue derived from the sale by selling the customerdealer financing, and life, accident, and maintenance in-surance. On July 10, 1978, this policy was codified in theRespondent's "Salesman's Policy Manual." Thereafter,statistical information maintained by the Respondent re-vealed that the "turnover" policy was not yielding thedesired results. Thus, when the August statistical studyrevealed that 73 percent of that month's vehicle purchas-ers had not been "turned over," the Respondent decidedto alter the policy by adding an enforcement feature,which was announced at a salesmen's meeting held onthe morning of Saturday, September 1. Assistant GeneralManager Richard "Dick" Sisson handed out the revisedpolicy which penalized salesmen one-half of the commis-sion on each deal wherein they failed to turn over a cus-tomer to one of the managers upon the sale of a vehicle.The Respondent did not notify or offer to bargain withthe Union about the rule change.On September 4, the Respondent's president, John E.Thompson, wrote a letter to Merlin W. Griffith, theUnion's president, stating that "Due to a change in busi-ness climate and tremendous inflationary pressures, webelieve it necessary to open negotiations on our Sales-men's Union Contract. Please reply in writing as soon aspossible." On September 7, Griffith answered, acknowl-edging receipt of Thompson's letter, notifying the Com-pany of his willingness to meet and negotiate, and re-questing a time, date, and place.Robert Manhatton did not attend the September 1salesmen's meeting, but acknowledged that he becameaware of the altered policy through a fellow salesman. Inany event, between September 1 and 5, Manhatton"turned over" customers, as required. At the time of theincident in question, Manhatton was splitting his commis-sions with salesman Charles Boerst, in accordance with apractice approved by the Respondent. Boerst was on va-cation. On the evening of September 4 Manhattonshowed a truck to a customer named Warner. At 12:30p.m., on September 5, Warner came to Manhatton'soffice at the dealership, presented a check for the truck,and insisted on immediate delivery. Manhatton was theonly salesman present at the time and had three othercustomers in his office while he was in the process ofconcluding a sale to one of them. Warner brushed asideManhatton's references to dealer financing and insurance,stating that he had his own insurance, and desired no fi-nancing. In his haste, Warner rejected the usual offer ofdealership assistance in purchasing license plates. Ac-cording to Manhatton he attempted to locate a manager,in order to comply with the turnover policy but, since itwas lunch time, he was unable to do so. He testified thatGeneral Manager Charles Thompson, Assistant GeneralManager Sisson, and Business Managers John Thompson,and George Niemeyer were all absent, and that one ofthe other three customers in his office, who desireddealer financing, was awaiting their return. Since Warnerdid not desire further assistance and was in a hurry,Manhatton concluded the cash transaction and deliveredthe vehicle at approximately 12:45 p.m.2The next 2 days passed without incident. On Saturday,September 8, Manhatton discovered that the commissionon the Warner sale had been halved when he saw the pa-perwork for the transaction on the desk in Sisson'soffice.3Manhatton noticed a notation "No T.0.-was notseen by J.T. or G.J." At or about 4:45 p.m., just beforethe dealership closed for the day, Manhatton confrontedCharles Thompson with the commission reduction.Thompson confirmed that the commission had been re-duced because Manhatton had not "turned over"Warner. Thompson ignored Manhatton's claim that nobusiness manager was available at the time and thatWarner was in a hurry. He stated that it did not makeany difference, and when Manhatton renewed his effortsto explain, retorted, "I don't want to hear it." Then theconversation became heated with both men raising theirvoices. Manhatton insisted that withholding money froman employee was unlawful. Thompson said, "I'm doingit." Then Manhatton stated, "You can't do that, becausethat is one of the reasons we have a union contract," towhich an enraged Thompson shouted "I don't give as--- about the Union, and if you don't like it, get thehell out." Manhatton stalked out of the office and headedtoward his automobile but, after thinking about thematter for a time, returned to Thompson's office andasked, "Is this really the way you want it?" Thompsonreplied, "Yes."42 Although I credit, generally, Manhatton's testimony, and believe thathe made some effort to locate one of the managers, I do not believe, ascontradicted by the testimony of Charles Thompson and Richard Sisson,that not one of the managers was anywhere on the Respondent's premisesat the time the Warner deal was concluded. Charles Thompson testified,without contradiction, that it is the Respondent's practice to be certainthat a manager is present on the premises at all times during the work-day. The logic and necessity for following this practice in the type ofbusiness conducted by the Respondent convinces me that it is followed.3 Dick Sisson and Charles Thompson occupy adjacent offices, andsome interchange between them occurs. Furthermore, the salesmen comeand go freely from these offices during the workday in connection withnegotiating and concluding various transactions.4 The findings concerning this conversation are based on the creditedtestimony of Robert Manhatton, who impressed me as a generally honestwitness possessed of an excellent memory for details. Except where oth-erwise indicated, where a conflict occurs between the testimony of Man-hatton and that of Charles Thompson, Manhatton is credited. CharlesThompson displayed a poor memory for details at critical points and atendency to generalize and gloss over important matters in what ap-peared to me to be an effort to tell a winning story. His testimony con-tained inconsistencies which were not explained. Respondent's efforts tocorroborate Charles Thompson's testimony through that of RichardSisson were severely marred by Sisson's admission that he left his adja-cent office for a substantial period of time during the Manhatton-Thomp-son argument. Finally, I find that the question of whether Manhatton's orThompson's version of this conversation is to be believed is immaterial toContinued------ JACK THOMPSON OLDSMOBILE, INC.27A few days later Manhatton called Union PresidentGriffith and notified him of the rule change imposing thecommission penalty and what had happened to him as aresult of that change. Since no union steward, official, oragent with authority is employed by the Respondent, thiswas the first notice that the Union had of the change.Manhatton did not file a grievance.5On September 10,Manhatton phoned Thompson, who was not in. Hecalled again on September 11, and after a brief periodduring which Thompson's secretary left the phone, wasinvited to come in and talk to Company President JohnThompson in person. When Manhatton arrived, howev-er, John Thompson was not there. Manhatton returnedhome and continued his efforts to call John Thompson atvarious times of the day until September 14 when he re-turned to the Respondent's premises and met CharlesThompson in the used-car lot. Manhatton asked if theycould work out their difficulties, but Thompson declined.Then Manhatton asked how he obtained his money fromthe pension fund if he was no longer working there.Thompson obtained the forms, which his secretary typedand Manhatton signed. Manhatton asked for his reducedshare of the Warner Commission which Thompson re-fused to pay. After turning in his demonstration auto-mobile, Manhatton left the premises for the last time.On September 14, salesman Bill McGovern was alsopenalized one-half of his commission on a transaction forforgetting to "turn over" the customer in accordancewith the revised rule. On November 7, the Respondentfurther revised its system for paying salesmen's commis-sions on dealer financed transactions by placing the fi-nancing and insurance department of the dealership inthe hands of a firm named Carl Singer and Associates.On that date, at a sales meeting held at the Oak LawnHoliday Inn, Charles Thompson introduced Singer whopresented the new plan to the assembled sales force. Insum, the plan, in evidence as General Counsel's Exhibit11, revises commissions paid to salesmen for new andused car transactions on various types of financing andinsurance sold to the customer by the dealership. Eachsalesman was given a copy of the new plan which was tobe effective immediately. New-car salesman SalvatoreFloramo testified without contradiction that he has madeless money since November 7, 1979, than he did beforethe institution of the November 7 plan.The Respondent contends that the September change in its turnover policy was an "adjustment" to anexisting policy and not an unilateral change. Further-more the Respondent argues that even if the Respond-ent's conduct is construed as an unilateral action, it wasprivileged by the management rights clause of the collec-tive-bargaining agreement in which it is urged the Unionwaived its right to negotiate with respect to such achange. The Respondent also argues that the Union didnot utilize the grievance procedure of the collective-bar-gaining contract and that this matter is deferrable underthe issue of the legality of Manhatton's discharge under the Act since, inany event, Manhatton's only alternative was to accept the penalty orleave.The collective-bargaining agreement contains a grievance procedureending with final and binding arbitration limited to the specific issues pre-sented to the arbitrator by the parties.the Board's decision in Collyer Insulated Wire, 192NLRB 837 (1971). Finally, the Respondent argues thatthe institution of the November 7 compensation plan wasnot a "significant change" in the working conditions ofits employees. With respect to Robert Manhatton the es-sence of the Respondent's argument is that Manhattonquit voluntarily and was not discharged or constructive-ly discharged.The General Counsel argues that the institution of thecommission penalty provision on September I and thenew compensation plan for salesmen on November 7were unilateral changes without notice to or bargainingwith the salesmen's collective-bargaining representative,and as such violate Section 8(a)(l) and (5) of the Act.The General Counsel also contends that Robert Manhat-ton was discharged or, in the alternative constructivelydischarged for protesting the enforcement of the newlypromulgated September I commission penalty provision,and was therefore terminated because of his union andprotested concerted activities in violation of Section8(a)(1) and (3) of the Act. I agree. It is conceded that theUnion was not notified or given an opportunity to bar-gain about either the September or November 7changes, both of which directly and substantially affect-ed the wages of the salesmen. It is almost axiomatic thatthere is nothing more basic to a collective-bargainingcontract than the subject of wages. This is undoubtedlywhy, in the pecking order of labor relations parlance, theword "wages" ranks first in the often quoted definitionof collective bargaining in Section 8(d) of the Act whichadmonishes employers and employer representatives "tomeet at reasonable times and confer in good faith withrespect to wages, hours, and other terms and conditionsof employment...." Thus, the Board has often heldthat an employer who takes it upon himself to make revi-sions in his employees' wage structure, or penalize em-ployees in terms of reduced wages without notice to orbargaining with the duly certified representative of hisemployees, commits an unlawful unilateral change. Suchaction goes beyond a mere "alteration or adjustment."Furthermore, there is nothing in the very broad manage-ment rights clause, Article X, of the collective-bargain-ing agreement which specifically gives the Respondentthe right to alter its employees' wages without consulta-tion or bargaining. The Board has long held that anywaiver of employees' rights must be clear and unmistak-able. The language of Article X does not in any waymeet this test. I find that the Respondent violated Sec-tion 8(a)(l) and (5) of the Act by making unilateralchanges on September 1 and November 7 which directlyaffected its salesmen's wages.I have found that the credible evidence shows that onSeptember 8, during the confrontation between RobertManhatton and Charles Thompson, Mahatton protestedthe application of the September I commission penaltyprovision an unlawful and a contravention of the unioncontract. Charles Thompson's overall reaction was thathe did not want to hear any explanations, he was invok-ing the penalty provision, he did not care about theUnion, and if Manhatton did not like it he could get out.Thus, Manhatton was faced with the alternative of ac- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDcepting the enforcement of an unlawful unilateral changeor quitting. He chose the latter course of action which Ifind to constitute a constructive discharge under the Actas interpreted by the Board in numerous decisions. TheBoard has frequently held that when an employee is dis-charged or forced to quit for violating an unlawful rule,the employee comes within the scope of the Act's pro-tection. Here, not only was Manhatton engaging in unionactivity by reminding Thompson that his action violatedthe union contract, but also Manhatton was engaging inprotected concerted activity by protesting an unlawfulunilateral change which affected salesmen as a group.This latter finding is clearly illustrated, as the GeneralCounsel points out, by the fact that Manhatton was split-ting commissions with Boerst whose commission wasalso reduced by the invocation of the penalty provision.Further, the fact that thereafter other salesmen were alsopenalized for violating the turnover policy, therebyproving that Manhatton was not singled out for punish-ment, does not negate Respondent's violation of Section8(a)(l) and (3) of the Act by constructively dischargingManhatton on September 8. Accordingly, consistent withrecent Board decisions, I reject the Respondent's alterna-tive contention that, in any event, this case should havebeen deferred to the grievance-arbitration procedure ofthe collective-bargaining agreement under the Board'sdecision in Collyer Insulated Wire, supra.CONCI.USIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All new and used car salesmen, excluding office andplant clericals, automobile mechanics, semi-skilled help,parts department employees, professional employees,guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. At all times since on or about March 6, 1975, theUnion, by virtue of Section 9(a) of the Act, has been,and is, the exclusive representative of the employees inthe unit described above in paragraph 3, for the purposeof collective bargaining with respect to rates of pay,wages, hours of employment and other terms and condi-tions of employment. By unilaterally changing on Sep-tember I and November 7 the method by which its sales-men's commissions are computed and thereafter enforc-ing said changes, the Respondent violated Section 8(a)(1)and (5) and Section 8(d) of the Act.5. By enforcing the unlawful unilaterally institutedcommission penalty provision of September 1, with re-spect to Robert Manhatton on September 8, therebyforcing Manhatton to accept the Respondent's unlawfulaction or quit, the Respondent constructively dischargedRobert Manhatton in violation of Section 8(a)(1) and (3)of the Act.THE REMEDYHaving found that the Respondent has engaged in andis engaging in certain unfair labor practices, I find it nec-essary to order that the Respondent cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having discriminatorily discharged Robert Manhatton,I find it necessary to order that the Respondent offerhim immediate and full reinstatement with backpay com-puted on a quarterly basis, plus interest, as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).6Having found that the Respondent violated Section8(a)(1) and (5) and Section 8(d) of the Act by unilaterallychanging the method of computing its salesmen's com-missions, as discussed above, I find it necessary to orderthe Respondent to restore the method of computingsalesmen's commissions in effect prior to the institutionof the commission penalty provision promulgated onSeptember 1, 1979, and, if the Respondent still desiressuch changes, to bargain in good faith with the Unionconcerning the changes.7I shall also order the Respondent to post an appropri-ate notice. Since the nature of Respondent's violationsstrike at the heart of the collective-bargaining relation-ship, I consider broad cease-and-desist language warrant-ed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERsThe Respondent, Jack Thompson Oldsmobile, Inc.,Oak Lawn, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withthe Union by unilaterally changing the method of com-puting its salesmen's wages without notice to and bar-gaining with its employees' duly certified collective-bar-gaining representative.(b) Discharging or otherwise discriminating againstRobert Manhatton or any other employee for the pur-pose of discouraging employees from engaging in unionor protected concerted activities for their mutual aid orprotection.(c) In any other manner, interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of6 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).Only Robert Manhatton was alleged as a discriminatee in this matterand the circumstances of his case were the only ones fully litigated Onthe basis of the state of this record, I find the General Counsel's request-ed reimbursement of all salesmen penalized by Respondent's September Iand November 7 policy changes, inappropriate.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. JACK THOMPSON OLDSMOBILE, INC.29their own choosing, and to engage in other protectedconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act, asamended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Robert Manhatton immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole for anyloss of earnings, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Restore the method of computing salesmen's com-missions to that which existed prior to the institution ofthe commission penalty provision on September 1, 1979,and, if the Respondent still desires such changes, to bar-gain in good faith with the Union concerning thechanges.(c) Upon request, bargain collectively in good faithwith the certified representative of its employees in theappropriate unit described in the section of this Decisionentitled "Conclusions of Law."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and all other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(e) Post at its facility at Oak Lawn, Illinois, copies ofthe attached notice marked "Appendix."9Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed an authorized representa-tive of Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.In the event that the Board", Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeal, Enforcing anOrder of the National L abor Relations Board "